UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 12-4083


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

GERALD EUGENE MICHAEL,

                Defendant - Appellant.



Appeal from the United States District Court for the Middle
District of North Carolina, at Greensboro. Catherine C. Eagles,
District Judge. (1:10-cr-00379-CCE-1)


Submitted:   December 21, 2012            Decided:   January 11, 2013


Before MOTZ and DUNCAN, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Eugene E. Lester, III, SHARPLESS & STAVOLA, PA, Greensboro,
North Carolina, for Appellant.      Ripley Rand, United States
Attorney, Randall S. Galyon, Assistant United States Attorney,
Greensboro, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM

              Gerald Eugene Michael was convicted by a federal jury

of drug and firearm offenses, and — relevant to this appeal —

solicitation to commit murder, in violation of 18 U.S.C. § 373

(2006), and conspiracy to kill another person with the intent to

prevent that person from attending and testifying in an official

district      court      proceeding,          in    violation          of    18      U.S.C.

§ 1512(a)(1)(A) (2006).           The district court sentenced Michael to

a total of 240 months’ imprisonment.                     On appeal, Michael seeks

to have his convictions for solicitation and conspiracy to kill

a   witness    vacated    because       the    district        court    erred      when     it

refused to instruct the jury on entrapment.                      We affirm.

              We review de novo a district court’s decision to deny

a   defendant’s       requested    instruction           on    entrapment.           United

States   v.    Ramos,    462    F.3d     329,      334    (4th      Cir.    2006).         “An

entrapment defense has two              elements: (1) government inducement

of the crime and (2) the defendant’s lack of predisposition to

engage   in    the     criminal    conduct.”             Id.        Before    giving        an

entrapment instruction, the district court must make a threshold

determination        “whether     there       is   sufficient          evidence      for     a

reasonable jury to determine that there was entrapment.”                                   Id.

We have held that “[e]ntrapment only arises in the context of

government inducement.”           United States v. Hackley, 662 F.3d 671,

682   (4th    Cir.    2011),    cert.     denied,        132   S.    Ct.    1936   (2012).

                                           2
Michael “must produce more than a scintilla of evidence that the

government induced him to commit the charged offense.”                             United

States v. Daniel, 3 F.3d 775, 778 (4th Cir. 1993).

            Here,       it     is   clear    that    there        was   no   Government

inducement because Tony Walser was not acting as a Government

agent at the time the solicitation and conspiracy to kill the

witness began.          Walser became a Government agent on November 17,

2010, when he first contacted law enforcement officials.                             Our

review of the record leads us to conclude that Michael conspired

to   kill   the    witness      prior   to       November    17,    2010.      Further,

Michael fails to produce sufficient evidence for a reasonable

jury to conclude that Walser’s actions, as a Government agent,

induced Michael to join the conspiracy.                     Therefore, we conclude

that the district court did not err in refusing to give an

entrapment instruction to the jury.

            We therefore affirm the district court’s judgment.                        We

dispense    with        oral    argument     because        the    facts     and   legal

contentions       are    adequately     presented      in    the    materials      before

this court and argument would not aid the decisional process.



                                                                               AFFIRMED




                                             3